IN THE
                         TENTH COURT OF APPEALS

                               No. 10-16-00119-CV

SENRICK WILKERSON,
                                                          Appellant
v.

HUNTSVILLE INSTITUTIONAL
PAROLE OFFICE, ET AL,
                                                          Appellees


                          From the 12th District Court
                             Walker County, Texas
                            Trial Court No. 1527660


                                     ORDER


      Senrick Wilkerson’s affidavit of indigence, Motion for Reporter’s Record, and

Motion to be Assigned Counsel, each filed on April 27, 2016 did not contain a proper

proof of service as required by the Texas Rules of Appellate Procedure. By letter dated

April 29, 2016, the Clerk of this Court warned Wilkerson that the failure to provide a

proper proof of service for each document within 14 days from the date of the letter

would result in the Court striking the affidavit of indigence, Motion for Reporter’s
Record, and Motion to be Assigned Counsel. More than 14 days have passed and

Wilkerson has not provided the Court with proper proof of service for each document.

        Accordingly, Wilkerson’s affidavit of indigence, Motion for Reporter’s Record,

and Motion to be Assigned Counsel are stricken.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 2, 2016




Wilkerson v. Huntsville Institutional Parole Office                             Page 2